 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10
11   THOMAS W. MCNAMARA,
                                                    Case No.: 2:17-cv-02966-GMN-NJK
12         Plaintiff(s),
                                                                  Order
13   v.
                                                              [Docket No. 92]
14   CHARLES M. HALLINAN, et al.,
15         Defendant(s).
16        An unexpected conflict has arisen in the Court’s duties and the Court regretfully
17 CONTINUES the hearing set on Defendants’ motion to withdraw admissions, Docket No. 92, to
18 1:00 p.m. on October 16, 2019.
19        IT IS SO ORDERED.
20        Dated: October 4, 2019
21                                                        ______________________________
                                                          Nancy J. Koppe
22                                                        United States Magistrate Judge
23
24
25
26
27
28

                                               1
